Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 05/09/2022. New claims 21-24 have been added. Currently, claims 1-9, 11-14 and 19-24 are pending.

DETAILED ACTION 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Pub. No. US 2019/0334120 A1), herein Seo, in view of Watanabe (Pub. No. US 2015/0187894 A1).
Regarding claim 1, Seo discloses a display, comprising: a substrate having a panel edge; thin-film transistor (TFT) layers “TR” formed on the substrate, wherein organic light-emitting diode display pixel “ED/PX” structures are formed in the TFT layers within an active area of the display; anode and cathode layers “E1/E2” formed over the TFT layers; an organic emissive layer “EL/OL” that is formed between the anode and cathode layers and that extends from the active area all the way to the panel edge; and an organic emissive layer disconnecting structure “BR/PA” formed at least partially through the TFT layers, wherein the organic emissive layer disconnecting structure is configured to prevent moisture permeation through the organic emissive layer into the active area of the display (Seo; Figs. 4A-11E and paragraphs [0077]-[0095]).  
Seo does not specifically show organic emissive material with a first portion that is formed between the anode and cathode layers with a second portion that extends to the panel edge; and an organic emissive layer disconnecting structure formed at least partially through the TFT layers and disposed between the first portion of the organic emissive material and the second portion of the organic emissive material, wherein the organic emissive layer disconnecting structure is configured to create a gap that physically detaches the first portion of the organic emissive material from the second portion of the organic emissive material.
However, in the same field of endeavor, Watanabe teaches organic emissive material 20 with a first portion that is formed between the electrode layers with a second portion that extends to the panel edge; and an organic emissive layer disconnecting structure 14a/15 formed at least partially through the TFT layers and disposed between the first portion of the organic emissive material and the second portion of the organic emissive material, wherein the organic emissive layer disconnecting structure is configured to create a gap that physically detaches the first portion of the organic emissive material from the second portion of the organic emissive material (Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125] and [0144]-[0174]) to reliably connect the electrodes, thereby preventing display anomalies resulting from connection defects between the electrodes (Watanabe: paragraphs [0010]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Seo by incorporating the teachings of Watanabe to obtain the claimed limitations, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Seo in view of Watanabe teaches the display of claim 1, wherein the organic emissive layer disconnecting structure is configured to create one or more additional gaps that physically detaches the first portion of the organic emissive material from the second portion of the organic emissive material (Seo; Figs. 4A-11E and paragraphs [0077]-[0095], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125]).    
Regarding claim 3, Seo in view of Watanabe teaches the display of claim 1, wherein the organic emissive layer disconnecting structure is formed only partially through the TFT layers (Seo; Figs. 4A-11E and paragraphs [0050]-[0052], [0103]-[0104], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125]).    
Regarding claim 4, Seo in view of Watanabe teaches the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a trench formed at least partially through the TFT layers (Seo; Figs. 4A-11E and paragraphs [0050]-[0052], [0103]-[0104], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125]).    
  Regarding claim 11, Seo in view of Watanabe teaches the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a plurality of trenches formed at least partially through the TFT layers (Seo; Figs. 4A-4B, 7, 9C and paragraphs [0124]-[0137], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125]).  
 Regarding claim 14, Seo in view of Watanabe teaches the display of claim 1, wherein the organic emissive layer disconnecting structure comprises an island structure “TP” having an undercut region that is formed on at least one side of the island structure and that is devoid of the organic emissive material (Seo; Figs. 4A-7 and paragraphs [0117]-[0122], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125]). 
Regarding claim 22, Seo discloses a display, comprising: a substrate; thin-film transistor layers “TR” formed over the substrate; an organic layer “EL/OL” formed over the thin-film transistor layer; and a moisture blocking structure “BR/PA” formed at least partially through the thin-film transistor layers, wherein the moisture blocking structure is configured to introduce one or more gaps in the organic layer to disconnect any potential moisture permeation path through the organic layer (Seo; Figs. 4A-11E and paragraphs [0077]-[0095]). 
Seo does not specifically show the disconnecting structure is configured to sever the first portion of the organic layer from the second portion of the organic layer. 
However, in the same field of endeavor, Watanabe teaches a display, comprising: the disconnecting structure is configured to sever the first portion of the organic layer from the second portion of the organic layer (Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125] and [0144]-[0174]) to reliably connect the electrodes, thereby preventing display anomalies resulting from connection defects between the electrodes (Watanabe: paragraphs [0010]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Seo by incorporating the teachings of Watanabe to obtain the claimed limitations, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 23, Seo in view of Watanabe teaches the display of claim 22, wherein the display has a rectangular footprint, and the edge region runs along at least one peripheral edge of the rectangular footprint (Seo; Figs. 4A-7 and paragraphs [0086]-[0090], and Watanabe: Figs. 6, 15, 17, 21 and paragraphs [0081]-[0125] and [0144]-[0174]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Pub. No. US 2019/0334120 A1), herein Seo, in view of Song et al. (Pub. No. US 2018/0190947 A1), herein Song.
  Regarding claim 19, Seo discloses a display, comprising: a substrate; thin-film transistor layers “TR” formed over the substrate; an organic layer “EL/OL” formed over the thin-film transistor layer; and a moisture blocking structure “BR/PA” formed at least partially through the thin-film transistor layers, wherein the moisture blocking structure is configured to introduce one or more gaps in the organic layer to disconnect any potential moisture permeation path through the organic layer (Seo; Figs. 4A-11E and paragraphs [0077]-[0095]). 
Seo does not specifically show the moisture blocking structure is configured to introduce one or more gaps in the light emissive layer to disconnect respective portions of light emissive material in the light emissive layer from each other. 
However, in the same field of endeavor, Song teaches a display, comprising: the moisture blocking structure is configured to introduce one or more gaps in the light emissive layer to disconnect respective portions of light emissive material in the light emissive layer from each other (Song: abstract and paragraphs [0014], [0042], [0064], [0099], [0115]) to prevent moisture and air infiltrated through the layers and to enhance the luminous efficiency of the lighting device (Song: paragraphs [0006]-[0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Seo by incorporating the teachings of Song to obtain the claimed limitations, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 20, Seo in view of Song teaches the display of claim 19, wherein the moisture block structure includes an undercut portion that is devoid of any organic material (Seo; Figs. 4A-7 and paragraphs [0086]-[0090]).  
Regarding claim 21, Seo in view of Song teaches the display of claim 19, wherein the light emissive layer is configured to generate light when current passes through the light emissive layer (Seo; Figs. 4A-7 and paragraphs [0086]-[0090], and Song: paragraphs [0014], [0042], [0064], [0099], [0115]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Watanabe, as applied above, and further in view of Song.
Regarding claim 24, Seo in view of Watanabe, and further in view of Song teaches the display of claim 22, wherein the organic layer is an organic emissive layer configured to generate display light (Seo; Figs. 4A-7 and paragraphs [0086]-[0090], and Song: paragraphs [0014], [0042], [0064], [0099], [0115]).

Allowable Subject Matter
Claims 5-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the trench has enlarged sidewalls forming overhang portions devoid of the organic emissive material.
With respect to claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the trench has separately etched undercut portions devoid of the organic emissive material.
With respect to claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the trench has sidewalls with multiple levels of ledges, and wherein portions under each of the ledges is devoid of the organic emissive material.
With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the trench has an undercut portion formed at a topmost opening of the trench.
With respect to claim 9, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the trench has an undercut portion formed at an intermediate position between the topmost opening and a bottom of the trench.
With respect to claim 12, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, further comprising: a crack stopper structure formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge, and wherein the organic emissive layer disconnecting structures is interposed between the crack stopper structure and the active area of the display.
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, further comprising: a crack stopper structure formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge, and wherein the organic emissive layer disconnecting structure is formed at the panel edge beyond the crack stopper structure.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 27, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813